Motion to dismiss appeal from order entered on September 2; 1960 granted, unless the appellants' *474procure the record on appeal and appellants’ points to be served and filed on or before April 27,1961, with notice of argument for May 9, 1961, said appeal to be argued or submitted when reached. The appeals taken from the order entered on May 18, 1960, the resettled order, entered on June 29, 1960, the order entered on June 24, 1960, and the resettled order entered on September 2, 1960 be, and the same are hereby dismissed, with $10 costs. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.